Title: From Benjamin Franklin to Deborah Franklin, 20 April 1770
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, April 20. 1770
This will be delivered to you by Miss Farquarson and Miss Smith, the one bred a Miliner, the other a Mantuamaker, who, by the Advice and Consent of their Friends, go to Philadelphia, with an Intention of following their respective Businesses there. They are Persons of good Character, and very well recommended to me; therefore I recommend them warmly to you and my dear Daughter, desiring you would show them all Civility as Strangers, and afford them your best Advice and Countenance in the Prosecution of their Design, which will greatly oblige Your affectionate Husband
B Franklin
Mrs. Franklin
